                                                                         United States District Court
UNITED STATES DISTRICT COURT                      SOUTHERN DISTRICT OFSouthern
                                                                      TEXASDistrict of Texas
                                                                              ENTERED
                                                                              June 05, 2019
                                                                           David J. Bradley, Clerk
Michael A. Rossum,                       §
                                         §
                     Plaintiff,          §
                                         §
v.                                       §       Civil Action G-17-66
                                         §
Nancy Berryhill,                         §
                                         §
                     Defendant.          §



                                  Final Judgment

      The commissioner's decision is affirmed. Michael A. Rossum takes nothing

from Nancy Berryhill.



             Signed on June 5       , 2019, at Houston, Texas.


                                               ~ES-~
                                                    Lynn N. Hughes
                                               United States District Judge
